             Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION



11578243 CANADA, INC., D/B/A                         §
BLACKOXYGEN ORGANICS,                                §
BLACKOXYGEN ORGANICS USA, INC.,                      §
MARC SAINT-ONGE AND CARLO                            §
GARIBALDI,                                           §
                                                     §    CIVIL ACTION NO. 5:21-cv-880
       Plaintiffs,                                   §
                                                     §
v.                                                   §
                                                     §
DAVID BYKOWSKI                                       §

       Defendant


                           PLAINTIFFS' ORIGINAL COMPLAINT


        Plaintiffs 11578243 Canada, Inc. d/b/a BlackOxygen Organics, BlackOxygen Organics


 USA, Inc., Marc Saint-Onge and Carlo Garibaldi file this Original Complaint against David


 Bykowski and respectfully show the Court as follows:


                                    PARTIES AND SERVICE


        1.      Plaintiff 11578243 Canada, Inc. d/b/a BlackOxygen Organics is a Canadian


 corporation with its principal place of business in Ontario, Canada.


        2.      Plaintiff BlackOxygen Organics USA, Inc. is a Wyoming corporation with its


 principal place of business in Sheridan, Wyoming.


        3.      Plaintiff Marc Saint-Onge is a natural person and Canadian citizen who resides in


 Ontario, Canada.


        4.      Plaintiff Carlo Garibaldi is a natural person and Canadian citizen who resides in

Ontario, Canada.




ORIGINAL COMPLAINT                                                                       PAGEl
             Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 2 of 17



        5.      Defendant David Bykowski is a natural person and a Texas resident. He may be

served at 16465 Henderson Pass, Apartment No. 1314, San Antonio, Texas 78232.


                                  JURISDICTION AND VENUE


        6.      Subject matter jurisdiction is based upon complete diversity of citizenship of the


parties, and the amount in controversy exceeds $75,000, excluding interest and costs in accordance


with 28 U.S.C. §1332. The Court also has subject matter jurisdiction pursuant to 28 U.S.C. §1331


and 18 U.S.C. §1694(a).


        7.      The Court has personal jurisdiction over the Defendant because he is a Texas


resident.


        8.      Venue is proper in this Court as it is in this District that at least part of the acts,


omissions and injuries giving rise to the Plaintiffs' claims occurred. Venue is further proper


pursuant to 18 U.S.C. 1965.


                                   FACTUAL BACKGROUND


BlackOxygen Organics' Direct Sales Program


       9.       Plaintiff 11578243 Canada, Inc. d/b/a BlackOxygen Organics is a direct sales,


multi-level marketing company that markets fulvic acid-based nutritional supplements under its


own name. Plaintiff BlackOxygen Organics USA, Inc. is a wholly owned affiliate of 11578243


Canada, Inc. Except where stated otherwise in this Complaint, these entities are collectively


referred to as "BlackOxygen Organics."

       10.      Plaintiff Marc Saint-Onge ("Mr. Saint-Onge") is the founder, owner and Chief


Executive Officer of the BlackOxygen Entities. Mr. Saint-Onge is also the formulator of the

company's nutritional products. Plaintiff Carlo Garibaldi ("Mr. Garibaldi") is the President of the

BlackOxygen Entities.




ORIGINAL COMPLAINT                                                                             PAGE2
             Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 3 of 17



        11.     BlackOxygen Organics does not sell the BlackOxygen products in retail stores;


rather, the products are sold through individual independent distributors in the U.S. and Canada


known as "Brand Partners." To become a BlackOxygen Brand Partner, an applicant must pay a


nominal fee and sign a "BlackOxygen Organics Brand Partner Application and Agreement" in


which the Brand Partner agrees to various contractual terms and the BlackOxygen Organics


Policies and Procedures.


       12.      Upon becoming a Brand Partner, a new Brand Partner is placed under an existing


Brand Partner who is referred to as the new Brand Partner's "sponsor" or "up line." Brand Partners


under a particular sponsor are referred to as the sponsor's "downline." A downline sales


organization can consist of a sponsoring Brand Partner and hundreds of downline Brand Partners.


As noted above, BlackOxygen Organics enters into a separate contractual relationship with each


of its Brand Partners. The company therefore has a legally protectable relationship with each Brand


Partner. In contrast, no agreements or contractual relationships exist between a Brand Partner and


the other Brand Partners in her or his downline sales organization.


       13.      A key element ofBlackOxygen Organics 'success is the identification and retention


of productive Brand Partners and the mechanism to incentivize Brand Partners through the


company's multi-level compensation plan. By achieving certain sales levels, Brand Partners can


advance to higher levels in the BlackOxygen Organics compensation plan which entitles Brand


Partners to earn compensation and rewards based on their sales of products as well as the sales by

other Brand Partners whom they have sponsored to join BlackOxygen Organics.

       14.      Other direct sales companies also utilize sales programs similar to BlackOxygen


Organics to sell products through independent sales representatives. While the products sold by

other direct sales companies may differ, the business "opportunity" is competitive as between

direct sales companies. Each direct sales company seeks to attract the same limited pool of people



ORIGINAL COMPLAINT                                                                         PAGE3
               Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 4 of 17



interested, trained and capable of selling the companies' products and recruiting others to do the


same.


         15.      Critical to the company's success in the highly competitive direct sales market is


BlackOxygen Organics' excellent reputation for high quality products. BlackOxygen Organics is


highly reputable and carefully adheres to all regulations, government guidelines and recognized


industry ethical standards.


Bykowski 's Brand Partner Agreement is Terminated


         16.      Defendant Dave Bykowski applied to become a BlackOxygen Organics Brand


Partner by submitting a Brand Partner Application and Agreement in 2019. Bykowski, however,


was frequently disruptive and a constant source of frustration to Messrs. Saint-Onge and Garibaldi


and other Brand Partners. After repeated requests to Bykowski to refrain from his constant


disruptive and harassing behavior, BlackOxygen Organics terminated Bykowski's Brand Partner


Agreement on March 13, 2021.         (App. 7).1

        17.       Following the termination of Bykowski's Brand Partner Agreement, Bykowski


attempted to convince Messrs. Saint-Onge and Garibaldi to rescind the termination.

        18.       In an email to Mr. Saint-Onge dated March 13, 2021, Bykowski referred to Saint-


Onge as   "a man of high integrity." (App. 9).

        19.       In a subsequent email dated March 15, 2021, addressed to Messrs. Saint-Onge and


Garibaldi and Brand Partner Brian Smith, Bykowski stated the following:

         " ..... I realize I should have held back and stayed out of the way and I apologize for
        my mistakes. I promise to change my approach and be more understanding in the
        future and support the needs and requests of my people and company
        directions ... ... /will do anything to stay involved in [BlackOxygen Organics} and I
        will respect your every wish and directive and I will support the business direction
        and opportunity without fail .. . .. . I pledge my total commitment and heart to this
                                            .




1 Referenced documents are contained in the Appendix, which has been filed contemporaneously with this Original

Complaint, and are referenced as "App __."


ORIGINAL COMPLAINT                                                                                      PAGE4
          Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 5 of 17



       company and this business. I love this company and product and I love you guys
       and I am sony !let you down ... " (App. I 1).

       20.     In an email dated March 1 7, 2021, addressed to Messrs. Saint-Onge and Garibaldi,

Bykowski stated the following:

        ''..... Looking at a fitture void of [BfackOxygen Organics] is vel'y gloomy and if I
       am blessed enough for you to give me a chance I will never let you down again.
       God bless you both .. " (App. I 3).
                           .   . .




       21.     Despite Bykowski's requests for reinstatement, BlackOxygen Organics declined to

reverse the te1mination of Bykowski's Brand Partner Agreement.

The Extortion Scheme Begins

       22.     Following the company's refusal to reinstate his Brand Partner Agreement,

Bykowski has orchestrated a systematic, fraudulent shakedown scheme via the internet and social

media campaigns in an attempt to exto1i money from BlackOxygen Organics and smear the

companies' reputation, products and ownership.

       23.    Beginning in April 2021, Bykowski began posting videos on the social media site

YouTube which contain false and disparaging statements about BlackOxygen Organics and

Messrs. Saint-Onge and Garibaldi. In a video dated April 7, 2021, Bykowski falsely states that

Messrs. Saint-Onge and Garibaldi are greedy" and that Mr. Saint-Onge is a "flunky" with no direct

sales/MLM experience. Bykowski further falsely states that Mr. Garibaldi, who is married, has

engaged in extramarital infidelity by "chasing Colombian women." Bykowski further suggests that

successful Brand Partners should "run" from BlackOxygen Organics because the company is

"destined to fail." Notably, Bykowski repeatedly states in the video that BlackOxygen Organics

has "a great product." Bykowski then concludes the video by promoting a competing fulvic acid

company. This video is posted at https://www.youtube.com/watch?v=7sVugJonWDY&t=7s.




ORIGINAL COMPLAINT                                                                         PAGES
             Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 6 of 17



        24.      On April 16, 2021, an attorney for BlackOxygen Organics sent a cease and desist

letter demanding that he cease and desist from publishing disparaging statements about the

company and its management. (App. 15-16). Bykowski, however, refused to comply with this

demand.

       25.      In a video posted on YouTube on June 28, 2021, Bykowski repeats many of the

statements made in the April 7, 2021, video. He refers to Messrs. St. Onge and Garibaldi as

"greedy" and "not honest." Although he repeats his assertion that BlackOxygen Organics has great

products, he suggests that BlackOxygen Organics products are not adequately tested and/or

inspected prior to sale to the public. As in the April 7, 2021, video, Bykowski concludes the video

by promoting his involvement with another company that markets fulvic acid nutritional products.

This video is posted at https://www.voutube.com/watch?v=7cBOom7IP2c.

       26.      Bykowski has published additional videos on YouTube making similar statements

and suggesting that BlackOxygen Organics needs "to be put out of business."

       27.      In addition to posting videos on YouTube, Bykowski is an administrator for a

Facebook private group page called "BOO- Seekers of the Truth." Bykowski has used this group

forum to publish false, misleading and disparaging statements about BlackOxygen Organics and

Mr. Saint-Onge, including but not limited to the following:

       (i)      BlackOxygen Organics does not regularly test its products and suggestion
                that the products have unsafe levels of lead and heavy metals; (App. 27)




ORIGINAL COMPLAINT                                                                         PAGE6
         Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 7 of 17




         � Davi� Bykowski RN t.pa.=.:.:-[i :n� c.�srnp:1:_:1•1.
         � Admin      .e   ·    . .
                               .,     ·



         this group is for those who seeking to find answers to the questions
         v.1here does BOO get thNe Fulvic from if not ·rom Moose Creek bog
         that   �arc Saint-Onge sta1es he dces in several promotional videos.
         why are we not seeing 3rd party testing tha: is recent. Onl;• testing
         available to my knov.rledge is from 201?. several others concerned are
         and have done testing to find unsafe le1els cf lead and other heavy
         metals.
         Hm•.r does near by toxic land fil ls and i:•as·e manag em ent plc:nts effect
         BOO's Fulvic H umic Jl.cio.




      (ii)      BlackOxygen Organics products have been sold "illegally" in Canada (July
                30, 2021 Facebook post); (App. 28)

      (iii)     Mr. Saint-Onge is "nothing but a Snakeoil salesman;" (App. 29)

                      C ���'.�n B���v;��t ��·H"'        ·   e

                      This guy is nothi ng but a Snakeoil salesman. Listen to the passion h e
                      displays· This very unique ingredient called Fulvic Humic Acid and
                      <his ingredient is the life Blood of my passion' This is an example of
                      how he cons 900 brand partners into believing BOO is a miracle
                      supplement.




                      first    video mudman campaig n                                      v


                      54 \'lf:WS


      (iv)      BlackOxygen Organics products contain human or animal feces. "Brand
                Partners and customers are literally eating shit;" (App. 30)




ORIGINAL COMPLAINT                                                                              PAGE7
            Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 8 of 17



                     �          David Bykow ski RN
                     �           Admin     ·   .v   :: - e

                     Brand Panners and customers are literally ea tin g shit. Ecoli comes
                    fro m s hi t !!! ! !




      (v)      BlackOxygen Organics products may contain streptococcus, the bacteria
               that causes strep throat; (App. 31)
                     �          David Bykowski RN snared     a   post
                     �           Admin ·Jc;::1a1i:,,�·: 5'

                     U n bel ievab le


                                                Notice her facial
                                                expression after
                                               he says Ecoli (Shit)




                       David Bykowski RN
                       J.11:. ::o. '-'!
                       Boo consumers b eware of ingesting Ecoli and or streptococcus




ORIGINAL COMPLAINT                                                                          PAGES
            Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 9 of 17




      (vi)      BlackOxygen Organics products contain only 5% fulvic acid and are
                "equivalent" to lawn fertilizer (July 31, 2021, Facebook post); (App.          33)

      (vii)     BlackOxygen products are "nothing but SNAKEOIL and its CEO Marc
                Saint-Onge is nothing but a Snakeoil salesman" and suggestion that the
                company's products come from a landfill; (App.            35).

            •       David Bykowski RN
                    Adm in      ·   August 6 at 10:03 AM          ·   6
                                                                                              •••




            Boo is nothing but SNAKEOIL and it's CEO
            Marc Saint-Onge is nothing but a Snakeoil salesman. The proof is in
            the Landfill BOG!!!!


      (viii)    BlackOxygen Organics products come from a toxic source; (App.            41)


        •         David Bykowski RN
                   Admin ·August 19 at 7:45           Pfv1·6
                                                                                        •••




        Announcing our 400th m em b er Winner of a lifetime of BOO fresh
                                                      .




        from the toxic Moose Creek Bog.
        Just kidding me             � r.a" � Q.

      (ix)      Comparing BlackOxygen Organics products to food made from human
                remains; (App. 42); and


        a        David Bykowski RN shared                 a   link.              • ••

        •         Admin   ·   August 19 at 1 i :39   AM   ·   6

        Soylent Green was a type food that people were addicted to. The
        1973 film
        Soylent Green, which starred Charlton Heston set in the year 2022
        ended with a (spoiler alert) the horrifying reveal was that the wafers
       were actually made from human remains.
        Sound creepy and slightly familiar                � � ®@

      (x)      Suggesting that BlackOxygen Organics products "could very well
               be tainted. (App.         43)




ORIGINAL COMPLAINT                                                                                   PAGE9
         Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 10 of 17




         •       David Bykowski RN shared a link.
                    Admin   ·   August 21 at 11 :17 Ah:l 6
                                                      •
                                                                               • ••




         This journey began not when I was terminated but when it was
         brought to my attention that BOO could very well be tainted. It has
         been a journey that has seen the numbers of detractors grow. EvePJ
         movement needs a theme song I have chose it
         The Sound of Silence
         By Disturbed
         Please comment your thoughts


       28.     Through the videos he has posted on YouTube and posts shared on Facebook,


Bykowski has attracted a large following of consumers alarmed by the false statements published


by Bykowski and the bogus threat to public health that Bykowski has contrived by making false


claims about BlackOxygen Organics and its products. BlackOxygen Organics is aware of at least


12 videos about the company posted online by Bykowski. These videos have been viewed more


than 5,000 times.


       29.     To be clear, Bykowski's motive in publishing false statements about BlackOxygen


Organics, its products and Messrs. Saint-Onge and Garibaldi is not to alert the public about a


company that sells contaminated or harmful products. Rather, Bykowski's motive is to extort


money and smear BlackOxygen Organics. In an email to Saint-Onge and Garibaldi dated July 31,


2021, Bykowski stated as follows:


        "So here is my proposal $200, 000.. $100, 000 paid by the end of August and
       $20, 000 paid over 5 months, September, October, November, December and
       January ..... If you decide to except [sic] this settlement I will sign any documents
       that request I take down all my YouTube videos and refrain from any further posts
       about BlackOxygen Organics as well as other language you request to be added .. .I .




       have not even begun to reek [sic] the havoc I will continue to reek [sic] ifyou refuse
       this offer .... " (App. 20-21)




ORIGINAL COMPLAINT                                                                            PAGE 10
         Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 11 of 17



Bykowski Makes Good on His Threat to "Wreak Havoc"


       30.     Saint-Onge and Garibaldi refused to agree to Bykowski's extortion demand and


since that time Bykowski has made good on his promise to "wreak havoc" against BlackOxygen


Organics and its owners.


       31.     In August 2021, Bykowski encouraged members of his Facebook group and others


to file complaints about BlackOxygen Organics products with Health Canada, the Canadian

agency that regulates consumable products, and the U.S. Food and Drug Administration. Plaintiffs


believe that almost all of the complaints were submitted by persons who have neither purchased


nor consumed BlackOxygen Organics products and who instead were acting based upon the false


and misleading information Bykowski has published in his online videos and Facebook posts.


       32.     Bykowski's plan to "wreak havoc" has been successful. In August 2021, Health


Canada began an investigation of BlackOxygen Organics products which resulted in a recall of


BlackOxygen Organics products in Canada. As a result of this action, 11578243 Canada, Inc. d/b/a


BlackOxygen Organics has experienced a loss of revenue from Canada sales of approximately


$20,000 (CA) per day since August 17, resulting in significant lost profits. (App.   4)

       33.     Bykowski's    campaign    to "wreak havoc"      has   also   significantly impacted


BlackOxygen Organics' sales in the U.S. After Bykowski began publishing false and disparaging


statements about BlackOxygen Organics, the FDA put a hold on the sale of the companies'


products in the U.S. This has prevented BlackOxygen Organics from selling products in the U.S.

market since August 18, 2021, resulting in a catastrophic loss of revenue and profits.     Before

Bykowski began his extortion campaign, BlackOxygen Organics' revenues in the U.S. were


growing at a rate of more than 100% per month. This growth slowed to 25% in July 2021, 9% in


August 2021 and in September 2021 the company projects a significant decline in sales.




ORIGINAL COMPLAINT                                                                        PAGE 11
            Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 12 of 17



       34.      Following the events described above, Bykowski gloated in an email dated August


28, 2021:


        "I said I would
                      shut them down and     I   meant it.   I am   behind it all. The FDA the
       Health Canada recall. " (App. 23)

       35.      In addition to posting false and disparaging statements about BlackOxygen


Organics online, Bykowski's extortion campaign has extended to harassment of existing


BlackOxygen Organics Brand Partners. On September 3, 2021, Bykowski left two threatening


voice messages to Brand Partner Scottie Schmitz. Prior to this, Mr. Schmitz had never met or


spoken with Bykowski. In one of these messages, Bykowski calls Mr. Schmitt 'a piece of shit"


and "a chicken shit." In the other message, Bykowski refers to Mr. Garibaldi as a "pervert."     (App.

24) . At least one Brand Partner in Mr. Schmitt's downline has quit their BlackOxygen Organics

business based upon Bykowski's false and disparaging videos and social media posts.       (App. 25).

       36.      On or about August 25, 2021, Bykowski had a phone conversation with Brand


partner Cheryl Prince. In this phone call, Bykowski stated to Ms. Prince that Mr. Garibaldi had


sent a video of himself masturbating to one or more BlackOxygen Brand Partners. This statement


is false and malicious. Also, during this conversation, Bykowski again gloated about being the


person responsible for stopping the sale of BlackOxygen Organics products in Canada and


orchestrating the flood of complaints to the Canadian and U.S. regulatory agencies. Bykowski told


Ms. Prince that he was going to do everything he could to "take down BOO." At the end of the


call, Bykowski attempted to recruit Ms. Prince to join Bykowski in the new fulvic acid company


he is working with.

       37.      The actions and statements of Bykowski described above amount to nothing more

than a vicious smear campaign intended to cause economic harm to BlackOxygen Organics and




ORIGINAL COMPLAINT                                                                          PAGE12
           Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 13 of 17



extort money. This smear campaign has significantly harmed BlackOxygen's business and the

respective business and personal reputations of Saint-Onge and Garibaldi. (App.     5).

                                     CAUSES OF ACTION


COUNT 1:       BUSINESS DISPARAGEMENT


         38.    Plaintiffs re-allege and incorporate the allegations stated above as if fully restated


below.


         39.   As described in detail above, Defendant Bykowski's systematic scheme of


targeting BlackOxygen Organics through a barrage of false, misleading and harassing negative


publicity on the internet, social media and through unsolicited text, email and voice messages to


BlackOxygen Organics Brand Partners involve the publication of disparaging words concerning


BlackOxygen Organics' economic interests.


         40.   The content of this publicity on the internet and social media websites Facebook


and YouTube and in Bykowski's phone calls and voice messages are false and published with


malice. Bykowski has made and continues to make these publications without privilege, and these


actions have caused special damages to BlackOxygen Organics in the form of (i) loss of business


reputation, value and goodwill; (ii) lost profits; and (iii) costs associated with responding to the


systematic and targeted campaign of negative publicity created by Bykowski.


COUNT 2:       TORTIOUS        INTERFERENCE            WITH      EXISTING        CONTRACTUAL
               RELATIONSHIPS


         41.   Plaintiffs re-allege and incorporate the allegations stated above as if fully restated


below.

         42.   At all relevant times Defendant Bykowski knew and currently knows that

BlackOxygen Organics has contractual relationships with BlackOxygen Brand Partners. By the

actions described above, Defendants have utilized improper means to intentionally and maliciously




ORIGINAL COMPLAINT                                                                          PAGE13
           Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 14 of 17



interfere with BlackOxygen's contractual relationships with BlackOxygen Brand Partners.


         43.    The Defendant's conduct was without legal justification and intended to harm


BlackOxygen and interfere with its contractual relationships with its Brand Partners.


         44.    The BlackOxygen Entities have suffered actual harm as a result of the Defendant's


actions in the form of (i) lost profits; and (ii) loss of business reputation, value and goodwill.


COUNT 3:        TORTIOUS          INTERFERENCE           WITH       PROSPECTIVE           BUSINESS
               RELATIONS


         45.    Plaintiffs re-allege and incorporate the allegations stated above as if fully restated


below.


         46.   Defendant Bykowski's false and malicious public attacks against BlackOxygen

Organics have tortiously interfered with the companies' prospective business relationships.


Defendants' extortion campaign has prevented BlackOxygen Organics from entering into a


business relationship with one or more prospective Brand Partners or one or more prospective


customers

         47.   Defendant's pattern of conduct as described above demonstrates that he embarked

on a campaign with a conscious desire to prevent BlackOxygen Organics from entering into


business relationships with prospective Brand Partners and customers and/or with knowledge that


interference with BlackOxygen Organics' prospective business relationships was certain or


substantially certain to occur.

         48.   BlackOxygen Organics have suffered actual harm as a result of Defendants' actions

in the form of (i) the loss of prospective Brand Partners and customers; and (ii) lost profits.


COUNT 4:       DEFAMATION AND DEFAMATION PER SE


         49.   Plaintiffs re-allege and incorporate the allegations stated above as if fully restated


below.




ORIGINAL COMPLAINT                                                                            PAGE14
             Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 15 of 17



         50.     Defendant Bykowski defamed BlackOxygen Organics, Marc Saint-Onge and Carlo


Garibaldi by publishing false statements about them in various public forums, including Facebook


and YouTube, and to third parties.


         51.     Defendant published these false statements with knowledge that they were false,

with reckless disregard for their truth or falsity, or, at a minimum, negligently. Moreover, because


certain statements by Defendant (i) falsely accuse BlackOxygen Organics, Mr. Saint-Onge of


engaging in criminal conduct and dishonesty; and (ii) falsely accuse Mr. Garibaldi of marital


infidelity, sexual misconduct and inappropriate sex acts; these statements are defamatory per se.


         52.     The Plaintiffs have suffered substantial economic and non-economic harm              as   a


result of Defendant's false statements, including harm to their respective reputations and to


BlackOxygen Organics' business reputation and goodwill.

COUNT 5:        REQUEST FOR PERMANENT INJUNCTION


         53.     Plaintiffs re-allege and incorporate the allegations stated above   as   if fully restated


below.


         54.    Defendant Bykowski has demonstrated a willingness to cause irreparable harm to


the Plaintiffs' respective reputations, property and rights. Their conduct as described above is


without right or entitlement in that it amounts to defamation, disparagement and tortious


interference with BlackOxygen Organics' contractual relationships and prospective business


relations.


         55.    Plaintiffs have been, and will continue to be, damaged and injured by the

Defendant's conduct by loss of reputation for fairness, quality and honesty, and the loss and

permanent injury to its goodwill and the value of the Brand Partner network amassed by


BlackOxygen Organics since the company's inception. Similarly, Messrs. Saint-Onge and


Garibaldi have been and will continue to be damages and injured by Defendant's conduct by injury



ORIGINAL COMPLAINT                                                                               PAGE15
           Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 16 of 17



to their respective reputations.


         56.    Monetary damages alone will not compensate the Plaintiffs for the injuries


described above. The injuries and losses are continuing. The property and rights involved are


unique and irreplaceable, such that it will be impossible to accurately measure, in monetary terms,


the damages cause by the Defendant's conduct. Moreover, the damages suffered by the Plaintiffs

caused by the Defendant's conduct are likely to exceed the financial worth of Bykowski so as to


prevent any adequate compensation to the Plaintiffs.


         57.    For the reasons stated in this pleading, the Plaintiffs requests that the Court issue a


permanent injunction requiring Bykowski to permanently remove all statements adjudged to be


defamatory or disparaging about BlackOxygen Organics, Mr. Saint-Onge and Mr. Garibaldi that


Defendant has published in any medium, including the internet, and specifically on Facebook and


YouTube.


                          REQUEST FOR EXEMPLARY DAMAGES


         58.   Plaintiffs re-allege and incorporate the allegations stated above as if fully restated


below.


         59.   ·A plaintiff who successfully prosecutes a suit by proving malice by clear and


convincing evidence can recover exemplary damages under Section 4 l .003(a)(2) of the Texas


Civil Practice and Remedies Code. Plaintiffs seeks exemplary damages for the malicious business


disparagement, tortious interference and defamation by Bykowski described above.


                                       ATTORNEY'S FEES


         60.   In addition to the above relief, Plaintiffs seeks recovery of their reasonable and

necessary attorney's fees in this cause. Plaintiffs seek recovery of their reasonable and necessary

attorney's fees for the prosecution of this action through trial, post-trial and appeals to the Fifth


Circuit Court of Appeals or the United States Supreme Court.



ORIGINAL COMPLAINT                                                                           PAGE16
          Case 5:21-cv-00880-XR Document 1 Filed 09/16/21 Page 17 of 17



                                      PRAYER FOR RELIEF


        WHEREFORE,          Plaintiffs 11578243 Canada, Inc. d/b/a BlackOxygen Organics,

BlackOxygen Organics USA, Inc., Marc Saint-Onge and Carlo Garibaldi request that Defendant

David Bykowski be cited to appear, and that the Comt, upon final hearing or trial, enter judgment

in favor of Plaintiffs granting the following relief:

        (1)    Judgment in favor of Plaintiffs against Defendants Bykowski for monetary
               damages and exemplary damages as requested above;

       (2)     Permanent injunctive relief as requested above;

       (3)     Judgment that Plaintiffs recover pre-judgment and post-judgment interest at the
               highest rate allowed by law;

       (4)     An award of all attorney's fees and costs; and

       (5)     All further relief to which Plaintiffs may be justly entitled.


Date: September 16, 2021                          Respectfully Submitted,

                                                  SCHEEF & STONE, L.L.P.


                                                  By:   Isl C. Brenton Kugler
                                                        C. Brenton Kugler
                                                        State Bar No. 11756250
                                                        brent.kugler@solidcounsel.com
                                                        Andrea E. Cook
                                                        State Bar No. 24085969
                                                        andrea.cook@solidcounsel.com
                                                        500 N. Akard Street
                                                        Suite 2700
                                                        Dallas, Texas 75201
                                                        (214) 706-4200
                                                        (214) 706-4242 (Telecopy)

                                               ATTORNEYS FOR PLAINTIFFS 11578243
                                               CANADA, INC., D/B/A BLACKOXYGEN
                                               ORGANICS, BLACKOXYGEN ORGANICS
                                               USA, INC., MARC SAINT-ONGE AND
                                               CARLO GAIUBALDI




ORIGINAL COMPLAINT                                                                      PAGE17
